Citation Nr: 1633923	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  09-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to coronary artery disease, status post bypass grafting surgery, and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Montgomery, Alabama, Regional Office.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge and a transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2012 and August 2014 VA etiological opinions obtained in connection with the Veteran's service connection claim are inadequate.  The Veteran and his spouse have provided competent and credible statements and testimony regarding the Veteran's sleep apnea symptomatology, including onset.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The respective September 2012 and August 2014 VA examiners' opinions do not reflect sufficient analysis and consideration of this relevant evidence, rendering the provided logic incomplete, if not inaccurate.  When VA undertakes to provide the Veteran with an examination and to obtain a relevant etiological opinion, the corresponding examinations and opinions must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran must be provided another VA examination and an adequate examination opinion obtained.  

The most recent VA treatment records relevant to the Veteran's claimed disability are dated in May 2012 and there are likely more treatment records available.  The record, while not definitive, also suggests the Veteran receives private treatment for the claimed disability but records dated since January 2008 have not been made of record.  Attempts to obtain these records must be made on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private sleep apnea treatment, hospitalization or evaluation, since January 2008, including private physician T. Brady, M.D., and the private Tallassee Family Care facility.  Then, undertake all necessary efforts to obtain any identified private treatment records. All efforts to obtain the records should be documented.

2.  Contact the Veteran and request that he identify all sources of VA hospitalization and treatment related to the sleep apnea disability, since May 2012.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing.

3.  After receipt of all additional records, schedule the Veteran for an appropriate sleep apnea examination with an appropriate medical professional to ascertain the nature, extent, and etiology of the claimed disability.  The claims file as well as a complete copy of this remand, should be reviewed by the examiner for the pertinent history.  

The examiner is to address the following, as is relevant to the examination being performed: 

(A) Diagnose all sleep apnea pathology, if any is present.

(B) As to all diagnosed conditions, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition 

(i) had its onset in-service; 

(ii) is related to the Veteran's period of service, including the onset of snoring, and daytime drowsiness symptoms; 

(iii) is caused by a service-connected disability(ies), including coronary artery disease and hypertension; and

(iv) is aggravated by service-connected disabilities, including coronary artery disease and hypertension.

The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's June 2008 and January 2012 statements, the December 2011 statement of the Veteran's spouse, December 2012 and August 2014 VA examination reports, etc.) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training). 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




